Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 14, 2015

The Court of Appeals hereby passes the following order:

A15A1653. TIARA S. JONES v. AUTOMOTIVE CREDIT CORPORATION.

      On January 9, 2015, the trial court entered judgment against Tiara Jones in the
amount of $2,875.83, plus $856.32 in interest, $217.50 in attorney fees, and $399.78
in court costs. On February 4, 2015 she filed a notice of appeal declaring that she
was appealing to the Supreme Court. Jones subsequently amended her notice of
appeal to indicate that she was appealing to this Court. We, however, lack
jurisdiction.
      Pursuant to OCGA § 5-6-35 (a) (6), appeals in all actions for damages in which
the judgment is $10,000 or less must comply with the discretionary appeal
procedures. “Although the grant of a motion for summary judgment is in general
directly appealable, where the amount of the judgment is [$10,000] or less, an
application for discretionary appeal is required.” Lightwerk Studios v. Door Units of
Ga., 184 Ga. App. 148, 149 (361 SE2d 32) (1987). Because this suit is an action for
damages and the judgment entered was less than $10,000, Jones was required to
follow the discretionary appeal procedures to obtain appellate review. Because she
failed to do so, the appeal is hereby DISMISSED.
                                       Court of Appeals of the State of Georgia
                                                                            05/14/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.